Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 30, 35-38, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (JP H0516993).  Hoshino teaches an article storage and retrieval apparatus (Fig. 3), comprising: a main frame (4); an accommodating assembly (3), having an article storing state  (Fig. 3) and a folded state (Fig. 4), the accommodating assembly comprising a closed frame (46,47), rotatably arranged on the main frame and an openable door (5), and the closed frame being configured to enclose an article storing space between the accommodating assembly and the main frame in the article storing state (Fig. 3); a first locking assembly (49,51 K), configured to realize locking between the closed frame and the main frame, and allow opening of the article storage and retrieval apparatus after unlocking; and a second locking assembly (23,35, K), configured to realize locking between the closed frame and the openable door, and allow the accommodating assembly to switch from the folded state to the article storage state after unlocking. Wherein the second locking assembly is in a locked state during the open or retraction of the closed frame and the openable door relative to the main frame.  Further comprising a locking protection part  (K) arranged on the main frame, and configured to restrict the second locking assembly from being unlocked when the article storage and retrieval apparatus is in a closed state.  Wherein the first locking assembly is arranged at an open end, relative to the main frame, of the closed frame and is configured to unlock after identity authentication information of a user is verified successfully (via their possession of a key).  Further comprising a restricted part  (32,53) arranged between the openable door and the closed frame or the main frame, and configured to limit a folding angle of the openable door when the accommodating assembly is in the article storage state. Further comprising a locking protection part (K), configured to restrict the second locking assembly from being unlocked when the article storage and retrieval apparatus is in a closed state, the locking protection part, as the restricted part, being configured to restrict the second locking assembly from entering a locked state when the accommodating assembly is in the article storage state (because of space between 35,22). Wherein the closed frame and the openable door have frame-shaped structures, and when the article storage and retrieval apparatus is in an unfolded state, the closed frame configured to be folded in an area formed by the openable door and is matched with an inner side wall of the openable door in a circumferential direction.  Wherein the accommodating assembly further comprises: a flexible covering layer (41,43), arranged between the closed frame and the openable door; and a supporting frame (46,47), arranged along a circumferential direction of the covering layer, the supporting frame being close to the closed frame and the openable door when the accommodating assembly is in the folded state.  Wherein the closed frame and the openable door are rotatably connected to one of a bottom end, a left end and a right end of the main frame.  Wherein the article storage and retrieval apparatus is an express box.   
Claims 23-25, 30, 35-38, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN107735001; US 2018/0125278 English equivalent).  Jiang teaches an article storage and retrieval apparatus (Fig. 3B), comprising: a main frame (316); an accommodating assembly (with 318,348), having an article storing state  (Fig. 3B) and a folded state (Fig. 3A), the accommodating assembly comprising a closed frame (350,352), rotatably arranged on the main frame and an openable door (310), and the closed frame being configured to enclose an article storing space between the accommodating assembly and the main frame in the article storing state (Fig. 3B); a first locking assembly (with 303,309 and electronic communication), configured to realize locking between the closed frame and the main frame, and allow opening of the article storage and retrieval apparatus after unlocking; and a second locking assembly (with 303,309 and electronic communication), configured to realize locking between the closed frame and the openable door, and allow the accommodating assembly to switch from the folded state to the article storage state after unlocking. Wherein the second locking assembly is in a locked state during the open or retraction of the closed frame and the openable door relative to the main frame.  Further comprising a locking protection part (302 and electronic communication) arranged on the main frame, and configured to restrict the second locking assembly from being unlocked when the article storage and retrieval apparatus is in a closed state.  Wherein the first locking assembly is arranged at an open end, relative to the main frame, of the closed frame and is configured to unlock after identity authentication information of a user is verified successfully.  Further comprising a restricted part  (308,309) arranged between the openable door and the closed frame or the main frame, and configured to limit a folding angle of the openable door when the accommodating assembly is in the article storage state.  Further comprising a locking protection part (302 and electronic  communication), configured to restrict the second locking assembly from being unlocked when the article storage and retrieval apparatus is in a closed state, the locking protection part, as the restricted part, being configured to restrict the second locking assembly from entering a locked state when the accommodating assembly is in the article storage state (because of space between 35,22). Wherein the closed frame and the openable door have frame-shaped structures, and when the article storage and retrieval apparatus is in an unfolded state, the closed frame configured to be folded in an area formed by the openable door and is matched with an inner side wall of the openable door in a circumferential direction.  Wherein the accommodating assembly further comprises: a flexible covering layer (318,348), arranged between the closed frame and the openable door; and a supporting frame (350,352), arranged along a circumferential direction of the covering layer, the supporting frame being close to the closed frame and the openable door when the accommodating assembly is in the folded state.  Wherein the closed frame and the openable door are rotatably connected to one of a bottom end, a left end and a right end of the main frame.  Wherein the article storage and retrieval apparatus is an express box.   

Allowable Subject Matter
Claims 26-29, 31-34, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 18, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637